       Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
                               Plaintiff,            §
                                                     §
v.                                                   §            CASE NO.          7:20-CV-034
                                                     §
44.697 ACRES OF LAND, MORE OR                        §
LESS, SITUATE IN HIDALGO                             §
COUNTY,                                              §
STATE OF TEXAS; AND FORTCO                           §
PROPERTIES, LTD.,                                    §
                                                     §
                            Defendants.              §

                DEFENDANT FORTCO PROPERTIES, LTD.’S MOTION FOR
                 PRELIMINARY INJUNCTION OR OTHER INJUNCTIVE
                  RELIEF TO RESTORE INTEGRITY OF FLOOD LEVEE
               AND TO SAFEGUARD ABANDONDED CONSTRUCTION SITE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW FORTCO PROPERTIES, LTD., Defendant herein, which makes and files this,

its Motion for Preliminary Injunction or Other Injunctive Relief to Restore Integrity of Flood

Levee and to Safeguard Abandoned Construction Site, and in support thereof would respectfully

show the Court as follows:

                                                   Background

         The United States commenced this case on February 4, 2020, by filing a Declaration of

Taking, which sought to acquire fee simple interest in property identified as RGV-SL-4000. 1 On

February 14, 2020, the United States deposited $438,673.00 in the registry of the Court as

estimated just compensation. 2 Upon deposit of the estimated just compensation, title to the tract

identified as RGV-WSL-4000 vested in the name of the United States by operation of law. 3


1
  Dkt. No. 2.
2
  Dkt. No. 7.
3
  Upon the filing of the Declaration of Taking and depositing the estimated compensation in the Registry of the
Court, the following events occur by operation of law: “1 title to the estate or interest specified in the declaration
       Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 2 of 9




         The acquisition in this case is a partial acquisition, meaning the Defendant owns the

property that immediately adjoins both the north and south side of the acquisition area.

Exhibit A, Declaration of Marcus Forthuber.

         On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation,

terminating the national emergency at the Southern Border Wall and directing “a careful review

of all resources appropriated or redirected to construct a southern border wall” through the

development of “a plan for the redirection of funds concerning the southern border wall.” 4 One

exception to the stay in construction was for “urgent measures needed to avert immediate

physical dangers.” 5

         Following issuance of the Presidential Proclamation, the Court granted the Joint Motion

of the parties to stay these condemnation proceedings awaiting direction regarding the project

from the Government. 6

         Before the Presidential Proclamation was issued, the Government began work on the

border barrier on the Fortco property. Exhibit A, Declaration of Marcus Forthuber. To date, this

work has included removal of a substantial portion of the existing flood levee and installation of

the border wall’s concrete base with bollards on top. Id. The concrete bases, however, have only

been constructed in segments and do not run continuously along the flood levee. Id. Indeed,

there are holes between the wall segments and large gaps both in the concrete bases and between

the concrete and the remains of the earthen levee, leaving the altered and weakened flood levee


vests in the Government; (2) the land is condemned and taken for the use of the Government; and (3) the right to just
compensation for the land vests in the persons entitled to the compensation.” 40 U.S.C. § 3114(b); see E. Tennessee
Nat. Gas. Co. v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (stating in a Declaration of Taking Act case, “[t]itle and the
right to possession vest in the government immediately upon the filing of a declaration and the requisite deposit.”).
4
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
5
  Id. (emphasis added).
6
  Dkt. No. 44 & 51.


                                                         -2-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 3 of 9




exposed to flood waters from the Rio Grande River during severe storm events. Id. The situation

created by the Plaintiff’s incomplete construction of the border wall and abandonment of

operations as described herein has left Defendant’s adjoining property vulnerable to severe

weather events, including hurricanes similar to what the area has experienced in the recent past. 7

The devastating impact of such an event at a time when the flood levee has been left practically

and functionally destroyed would be irreparable.

        Defendant has observed that the Plaintiff’s contractors have now removed equipment

from the construction area and for all intents and purposes have effectively abandoned the

project. Id.

        Plaintiff’s abandonment of the project in the midst of construction has created a

dangerous and unsafe condition to Defendant’s property immediately adjacent to the acquisition

area and to those individuals working on the Defendant’s property. Id. The Plaintiff’s abandoned

construction site includes a significant amount of exposed re-bar and other unattended

construction materials with only meager construction fencing in some areas and other areas

which are completely unfenced without any safety measures in place. Id.

        Further, the unprotected and abandoned worksite is unsafe for foot or vehicle traffic. Id.

Defendant and its agents/employees are unable to drive or travel across the levee between the

land Defendant owns north and south of the border wall construction site. Id. The roads and

passageways previously used for this purpose are now blocked and impassable. Id. Similarly, the

levee road previously used to travel to Defendant’s property south of the levee is too narrow and

treacherous to drive and certainly is not wide enough to support farm vehicles or equipment. Id.

7
  The undeniable purpose of the levee system is to prevent and contain flooding and the attendant loss of property
and potentially life arising from severe weather events and river flooding. It is unquestioned that the Plaintiff’s
border wall construction work has negatively impacted the use, functionality and utility of the levee on the
Defendant’s property and presents a clear and present danger to Defendant’s land and those working on the
property.


                                                       -3-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 4 of 9




        True and correct photographs of the condition of Plaintiff’s project on the property

immediately adjacent to the Defendant’s property are attached to the Declaration of Marcus

Forthuber as Exhibits A-1 to A-8. Id.

        Hidalgo County officials have expressed serious concerns about the integrity of the flood

levees. 8   Hurricane season begins on June 1 and the National Oceanic and Atmospheric

Administration predicts more storms than normal during the 2021 hurricane season. 9                         The

general area around Defendant’s property has been impacted by hurricane flood waters as

recently as last summer. 10

        The Department of Homeland Security recently issued a statement in which it announced

“initial steps to protect border communities from physical dangers resulting from the previous

administration’s approach to border wall construction.” 11 The statement goes on to provide:

        Repair the Rio Grande Valley’s Flood Barrier System: Construction under the
        prior administration blew large holes into the Rio Grande Valley’s flood barrier
        system to make way for a border wall. The flood barrier system had long provided
        low-lying regions of Hidalgo County, Texas, protection from catastrophic
        flooding, and these breaches have threatened local communities. DHS will start
        work to quickly repair the flood barrier system to protect border communities.
        This work will not involve expanding the border barrier. 12

        Thus, Plaintiff concedes that its work on the project adjacent to Defendant’s property and

elsewhere has “threatened local communities” and that Plaintiff will “start work to quickly repair

the flood barrier.” Counterintuitively, though, in a status conference on May 3 counsel for

Plaintiff appeared resistant to an order from the Court ordering Plaintiff to do what Plaintiff says


8
     See https://www.startribune.com/south-texas-officials-worry-about-breaches-in-border-levees/600046009/. The
Court can take judicial notice of statements made by Hidalgo County officials. See FED. R. EVID. 201.
9
   See https://www.noaa.gov/media-release/average-atlantic-hurricane-season-to-reflect-more-storms. The Court can
take judicial notice of National Oceanic and Atmospheric Administration press releases. See FED. R. EVID. 201.
10
     See https://www.weather.gov/bro/2020event_hanna. The Court can take judicial notice of National Weather
Service press releases. See FED. R. EVID. 201.
11
    See https://www.dhs.gov/news/2021/04/30/dhs-announces-steps-protect-border-communities-wall-construction.
The statement of the Department of Homeland Security is an admission by a party opponent. See FED. R. EVID. 201.
12
   Id.


                                                      -4-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 5 of 9




it intends to. Unfortunately, time is of the essence in this situation, and the Defendant cannot

afford to wait indefinitely for the Plaintiff to safeguard and protect the community from the

certain devastation that will occur in the event of a severe weather event impacts this area.

                                 Request for Preliminary Injunction

        Federal Rule of Civil Procedure 65 permits the Court to issue a preliminary injunction.

See FED. R. CIV. P. 65. The four elements a party must establish to secure a preliminary

injunction are:

        (1) a substantial likelihood of success on the merits, (2) a substantial threat of
        irreparable injury if the injunction is not issued, (3) that the threatened injury if
        the injunction is denied outweighs any harm that will result if the injunction is
        granted, and (4) that the grant of an injunction will not disserve the public interest.

Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011).

        Defendant requests that the Court issue an injunction requiring Plaintiff to cure the unsafe

condition on the property impacting Defendant’s property adjoining Plaintiff’s acquisition area

and restore the integrity of the flood levee that has been significantly altered, weakened, and

abandoned. Defendant meets each of the foregoing elements as follows:

                  (1) a substantial likelihood of success on the merits

        This is a condemnation proceeding and compensation to be paid to the Defendant is

mandated by the United States Constitution, thus Defendant is likely to succeed on the merits.

See U.S. CONST. amd. V. Repairing the altered and weakened flood levee would also fit within

an exception to President Biden’s Proclamation for “urgent measures needed to avert immediate

physical dangers.” 13

                  (2) a substantial threat of irreparable injury if the injunction is not issued


13
     Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-
united-states-and-redirection-of-funds-diverted-to-border-wall-construction/.


                                                    -5-
         Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 6 of 9




          Plaintiff has acknowledged the flood levee that previously existed on Defendant’s

property before Plaintiff’s acquisition and before Plaintiff “blew large holes into it . . . long

provided low-lying regions of Hidalgo County, Texas, protection from catastrophic flooding.” 14

Plaintiff has effectively conceded a substantial threat of irreparable injury if the flood levees are

not restored, agreeing that the flood levee provides protection from “catastrophic flooding.”

Persons in the area of Plaintiff’s project have suffered substantial bodily injury as a result of the

condition of Plaintiff’s now abandoned construction project and additional injuries can be

reasonably expected if Plaintiff does not make its construction site safe.

                  (3) that the threatened injury if the injunction is denied outweighs any harm that
                  will result if the injunction is granted

          There is effectively no harm that would result if the Plaintiff is obligated to restore the

integrity of the flood levee, put the historical and unquestioned flood protections back in place,

and make Plaintiff’s now abandoned construction site safe. The threat of injury due to the unsafe

condition of the construction site and the following issues caused by a damaged/incomplete levee

are great. In essence, no harm will result from the Plaintiff doing what it acquired the property

for in the first place.

                  (4) the grant of an injunction will not disserve the public interest

          There would be no disservice to the public interest if Plaintiff restores the flood levees

and makes its construction site safe. To the contrary, the public interest will be served and

indeed greatly enhanced if the Plaintiff restores the flood levees it previously “blew large holes

into.”

          Although Defendant’s request relief related to property now owned by Plaintiff,

Defendant has an interest in the current state of construction of Plaintiff’s project because


14
     See https://www.dhs.gov/news/2021/04/30/dhs-announces-steps-protect-border-communities-wall-construction.


                                                      -6-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 7 of 9




Defendant’s property immediately adjoins both sides of the property Plaintiff has acquired

through this suit. Indeed, Plaintiff’s border wall bisects the Defendant’s integrated farming

operation that extends on both sides of the levee. Moreover, Defendant possesses what is

effectively an access easement through Plaintiff’s acquisition area created in favor of Defendant

through the Plaintiff’s pleadings. 15

        Defendant requests that Court set a bond in the nominal amount of $100.

                                          Additional Authorities

        As expressed in the age-old principle of sic utere tuo ut alienum non laedas, all property

owners have a general duty to not use their own property in a manner that injures the rights of

others. Orient Ins. Co. v. Daggs, 172 U.S. 557, 566 (1899) (“‘Sic utere tuo ut alienum non

laedas,’ is of universal and pervading obligation. It is a condition upon which all property is

held.”).

        In addition to the foregoing, the Court has authority under the All Writs Act, codified at

28 U.S.C. § 1651, to “issue all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law.” Here, the Court’s ability to

render appropriate final relief in the case is likely to be impaired if the flood levee is allowed to

remain disintegrated, if the construction site is allowed to remain in its dangerous condition,

and/or if Defendant is denied the access rights promised by Plaintiff.

        Further, the Court has authority under 40. U.S.C. § 3114(d), which authorizes the Court,

once a declaration of taking is filed, to “fix . . . terms on which” possession may be assumed by

the petitioner, and to “make just and equitable orders in respect of encumbrances, liens, rents,

taxes, assessments, insurance, and other charges.” Requiring the petitioner to maintain the

15
   See Estate Taken Schedule [Dkt. 2-1] (“Reserving to the owners of the lands . . . reasonable access to and from
the owners’ landed lying between the Rio Grande River and the border barrier through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled ‘Beginning’ and easternmost mark labeled ‘Ending’ . . .”).


                                                      -7-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 8 of 9




integrity of the levee, keep the construction site safe, and provide the access promised by

Plaintiff are all appropriate actions authorized by that Section. See also FED. R. CIV. P. 77.1(h)(1)

(“In an action involving eminent domain under federal law, the court tries all issues . . . .”

(emphasis added)).

       WHEREFORE, PREMISES CONSIDERED, Defendant FORTCO PROPERTIES, LTD.

prays that this Court grant its Motion for Preliminary or Other Injunction to Restore Integrity of

Flood Levee and to Safeguard Abandoned Construction Site and for all other relief to which

Defendant may show itself entitled.

                                              Respectfully submitted,

                                              BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                                              808 Nueces Street
                                              Austin, Texas 78701
                                              Phone: (512) 478-4995
                                              Fax: (512) 478-6022

                                              By:     /s/ Roy R. Brandys
                                                      Roy R. Brandys
                                                      Attorney-in-Charge
                                                      Texas Bar Number 02883550
                                                      Southern District of Texas No. 31963
                                                      brandys@barronadler.com
                                                      Nicholas P. Laurent
                                                      Texas Bar Number 24065591
                                                      Southern District of Texas No. 1090833
                                                      laurent@barronadler.com

                                              ATTORNEYS FOR DEFENDANTS,
                                              FORTCO PROPERTIES, LTD. AND
                                              KRENMUELLER FARMS




                                                -8-
      Case 7:20-cv-00034 Document 57 Filed on 05/04/21 in TXSD Page 9 of 9




                              CERTIFICATE OF CONFERENCE

       I certify that on May 4, 2021, I conferred with counsel for Plaintiff on the relief requested

in this motion. Counsel for Plaintiff informed me that the Government has lifted its hold on the

contractors in the area and planned to begin flood levee restoration work on “priority tracts”

within three weeks. Counsel for Plaintiff believed the subject property is a priority tract but was

unclear on when exactly work would be expected on the subject property. I asked if counsel for

Plaintiff could reduce any of the foregoing to writing and counsel for Plaintiff indicated she

would need to confer with the Government.

                                                     By:     /s/ Nicholas P. Laurent
                                                             Nicholas P. Laurent




                                 CERTIFICATE OF SERVICE

       I certify that on May 4, 2021, a copy of the foregoing document was electronically filed

on the CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel

of record.

                                                     By:     /s/ Nicholas P. Laurent
                                                             Nicholas P. Laurent




                                               -9-
